Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 3/23/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous rejection of claim 1 under 35 USC 112(b) has been withdrawn due to the amended claim.
Applicant's arguments filed 3/23/2021, see pgs 8-11, with respect to the rejection of Claim 1 under 35 USC 103 have been fully considered but they are not persuasive. Claim 1 is rejected as being unpatentable over Mori (JPH 02147113) in view of Cloyd (US 3,080,087), Mori in view of Buss (US 3,962,750), Mori in view of Alema (https://www.alema.com/hbfn-sz-horizontal-bi-folding-door-mechanism.html) and Mori in view of Lundquist (GB 659,218). The applicant argues “neither secondary reference is available under 103(a) because all of them are non-analogous art. In order to qualify as analogous art, a reference must be (1) from the same field of endeavor as the claimed invention…In contrast, the fields of endeavor of the cited references are different from that described in the present application”. The applicant further explains that Cloyd discloses a case for bottle beverages, Buss discloses a hinge for a plastic container, Alema discloses a hinge for a cabinet door and Lundquist discloses foldable boxes. However, the examiner maintains that these secondary references are analogous art that is .
Further, it appears the applicant is comparing Mori and the secondary references to the disclosed invention. The examiner agrees that the disclosed invention of a thermal insulation element having pivotable sides which allows for thermal expansion is not taught by these references. However, as stated in the MPEP, “a reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention (even if it .   
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 3 recites “elements is arranged”. This should read -- elements are arranged --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (hereinafter “Mori”) (JPH 02147113) in view of Cloyd (US 3,080,087).
Regarding Claim 1, Mori discloses a thermal insulation device (Fig 1) for thermal insulation of a metallic product in a rolling mill (Pg 1, Lines 1-3), comprising a support element (Fig 4b) (2), on which a number of thermal insulation elements (16) are arranged, said support element (2) adapted for suspension of the thermal insulation elements (16) above the metallic product (Fig 4b shows the insulation elements suspended above), characterized in that at least one of the thermal insulation elements is formed by multiple side parts (Fig 5b) (Frame of container 16), which enclose within themselves a circumferentially closed accommodating space for a thermal insulation material (13), wherein at least two of the side parts (Lid 20 and the vertical wall portions of container 16) on their adjoining side areas are connected by a 
While Mori discloses a container (16) with a welded lid, Mori does not disclose the at least two side parts (Lid and vertical wall portion) are connected by a connection adapted for pivoting of the at least two side parts relative to each other. 
However, in the same field of endeavor, Cloyd teaches of a container (Figs 1-2) having a lid (3) connected with a side wall (4) where the connection is adapted for pivoting of the lid in relation to the side wall for the purpose of allowing the lid to be open and closed for repeat access to the inside.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of a lid with a pivoting connection, as taught by Cloyd, instead of the welded connection of Mori to improve the container. The pivoting connection allows the user repeat access to the inside of the container when insulation needs to be replaced, as opposed to the permanently closed welded connection (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 5, the combination further teaches the connection is formed by an at least sectional weakening of a mechanical strength (Cloyd: Fig 1 shows lid 3 with holes 8 which create the sectional weakening of mechanical strength), of at least one of the at least two side parts (Mori: Lid 20).
Regarding Claim 6, the combination further teaches the at least one of the at least two side parts is a longitudinal plate extending along a longitudinal extent of the 
Regarding Claim 9, Mori further discloses the side parts are formed by metal plates (Pg 2, Lines 31-32).
Regarding Claim 10, Mori further discloses the thermal insulation material is formed at least in part by ceramic fibers (13) (Pg2, Lines 39 - Pg 3, Line 1).
Regarding Claim 11, Mori further discloses a plurality  of the number of thermal insulation elements (16) are arranged both in a direction transverse (Left and right) to a feed direction (Forward and backward) of the metallic product and also in the feed direction of the metallic product (Mod Fig 4’ Below).

    PNG
    media_image1.png
    350
    549
    media_image1.png
    Greyscale

Regarding Claim 12, Mori further discloses at least one of the thermal insulation elements (16) viewed in a feed direction of the metallic product, has a rectangular shape.
Regarding Claim 13, Mori further discloses the multiple thermal insulation elements (16) are arranged next to each other in a direction transverse to a feed direction of the metallic product (Mod Fig 4’ Above), wherein at least two adjoining ones of the multiple thermal insulation elements have a joint side part (Fig 4 shows walls of 16 in close proximity).
Regarding Claim 14, Mori further discloses the multiple thermal insulation elements (16) are arranged in a direction transverse to a feed direction of the metallic product (Mod Fig 4’ Above) and are penetrated by at least one rod (14).
Regarding Claim 15, Mori further discloses the at least one rod (14) penetrates lateral sections of the support element (2) extending in a vertical direction, and is secured on the support element by attachment elements (Nut) (Pg 3, Lines 2-4).
Regarding Claim 16, Mori further discloses a gap is present in a vertical direction between the number of thermal insulation elements (16) and the support element (2) (Fig 4, gap containing 19).
Regarding Claim 17, Mori further discloses when insulating wool (19) is placed in the gap, an extension of the gap in the vertical direction exists.
Mori does not disclose the extension of the gap is at most 100mm.
However, to provide a gap in the vertical direction of at most 100mm would be obvious to one of ordinary skill in the art, since it has been held that where general 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the gap in the vertical direction, as disclosed by Mori, to be at most 100mm. The benefit of increasing the gap size is to allow for more insulation material within the gap which results in an improved thermal insulation device and greater heat retention. (Note, the specification [Pg 4, Lines 16-20] is silent to the criticality of the claimed gap size of 100mm. Therefore the prior art meets the claim).
Regarding Claim 18, Mori further discloses the gap is at least partially filled with insulating wool (19) (Pg 4, Lines 33-35).
Regarding Claim 19, Mori further discloses the gap is penetrated in the vertical direction by a number of connection elements (14), which are attached on the support element (2) and on the thermal insulation elements (16) (Fig 4).
Regarding Claim 20, Mori does not disclose a plate thickness of the side parts differs at least in part.
However, in the same field of endeavor, Mori does teach an embodiment (Fig 2) where a side part closest (12) to a metallic material is thicker than another side part (2) for the purpose of providing insulation and reducing a temperature drop of the metallic material (12) (Pg 1, Lines 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal insulation 
Regarding Claim 21, Mori further discloses the number of thermal insulation elements (16) in a direction transverse to a feed direction of the metallic product at least in part differ in width (Mod Fig 4’’ Below shows elements 16.1 and 16.2 with differing widths).

    PNG
    media_image2.png
    350
    549
    media_image2.png
    Greyscale

Regarding Claim 23, the combination further teaches the connection is formed by an at least sectional weakening of a flexural strength (Cloyd: Fig 1 shows lid 3 with holes 8 which create the sectional weakening of flexural strength), of at least one of the at least two side parts (Mori: Lid 20).
Regarding Claim 24, Mori further discloses the attachment elements are bolts (14).
Regarding Claim 25, Mori does not disclose the gap has a width of at most 30mm.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the gap width, as disclosed by Mori, to be at most 30mm. The benefit of increasing the gap width is to allow for more insulation material within the gap which results in an improved thermal insulation device and greater heat retention. (Note, the specification [Pg 4, Lines 16-20] is silent to the criticality of the claimed gap width of 30mm. Therefore the prior art meets the claim).
Regarding Claim 26, Mori further discloses the gap is at least partially filled with biocompatible ceramic fibers (19) (Pg 4, Lines 33-35).
Regarding Claim 27, Mori further discloses the connection elements are spacer bolts (14) (Fig 4).
Regarding Claim 28.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Buss et al (hereinafter “Buss”) (US 3,962,750).
Regarding Claim 1, Mori discloses a thermal insulation device (Fig 1) for thermal insulation of a metallic product in a rolling mill (Pg 1, Lines 1-3), comprising a support element (Fig 4b) (2), on which a number of thermal insulation elements (16) are arranged, said support element (2) adapted for suspension of the thermal insulation elements (16) above the metallic product (Fig 4b shows the insulation elements suspended above), characterized in that at least one of the thermal insulation elements is formed by multiple side parts (Fig 5b) (Frame of container 16), which enclose within themselves a circumferentially closed accommodating space for a thermal insulation material (13), wherein at least two of the side parts (Lid 20 and the vertical wall portions of container 16) on their adjoining side areas are connected by a welded connection (Pg 3, Lines 7-10 describe the top lid 20, being fixed by welding once insulation material is placed inside).
While Mori discloses a container (16) with a welded lid, Mori does not disclose the at least two side parts (Lid and vertical wall portion) are connected by a connection adapted for pivoting of the at least two side parts relative to each other. 
However, in the same field of endeavor, Buss teaches of a container (Figs 1) having a lid (14) connected with a side wall (12) where the connection (hinges 24) is adapted for pivoting of the lid in relation to the side wall for the purpose of allowing the lid to be open and closed for repeat access to the inside.

Regarding Claim 2, Buss further teaches the connection is formed by two hinges (24) which are arranged along the adjoining side areas (Lid 14 and side wall 12).
Regarding Claim 3, the combination shows the hinges (Buss: 24) have a length greater than a diameter, but the combination does not teach the length being at most 10 times the diameter.
However, to provide hinges with a length being at most 10 times the diameter would be obvious to one of ordinary skill in the art, since it has been held that where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller. 105 USPQ 233) (Note, the applicant’s specification [Pg 3, Lines 1-3] is silent to the criticality of the claimed 10:1 ratio of the length to diameter. Therefore, the prior art meets the claim).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the length of each hinge of the combination, to be at most 10 times the diameter in order to provide the proper hinge support between the lid and side wall.
Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Alema (https://www.alema.com/hbfn-sz-horizontal-bi-folding-door-mechanism.html).
Regarding Claim 1, Mori discloses a thermal insulation device (Fig 1) for thermal insulation of a metallic product in a rolling mill (Pg 1, Lines 1-3), comprising a support element (Fig 4b) (2), on which a number of thermal insulation elements (16) are arranged, said support element (2) adapted for suspension of the thermal insulation elements (16) above the metallic product (Fig 4b shows the insulation elements suspended above), characterized in that at least one of the thermal insulation elements is formed by multiple side parts (Fig 5a) (Frame of container 16), which enclose within themselves a circumferentially closed accommodating space for a thermal insulation material (13), wherein at least two of the side parts (Side cover 20 and the horizontal wall portions of container 16) on their adjoining side areas are connected by a welded connection (Pg 3, Lines 7-10 describe the side cover 20, being fixed by welding once insulation material is placed inside).
While Mori discloses a container (16) with a welded lid, Mori does not disclose the at least two side parts (Lid and horizontal wall portion) are connected by a connection adapted for pivoting of the at least two side parts relative to each other. 
However, in the same field of endeavor, Alema teaches of a container (Mod Fig A below) having a front door cover connected with a top board where the connection is adapted for pivoting of the front door cover in relation to the top board for the purpose of allowing the front door cover to be open and closed for repeat access to the inside.

    PNG
    media_image3.png
    545
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of a cover with a pivoting connection, as taught by Alema, instead of the welded connection of Mori to improve the container. The pivoting connection allows the user repeat access to the inside of the container when insulation needs to be replaced, as opposed to the permanently closed welded connection (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 5
Regarding Claim 7, the combination further teaches the at least one of the at least two side parts (Alema: front door cover) is a longitudinal plate extending along a longitudinal extent of the thermal insulation device (Mori: 20 seen in Fig 5a), wherein the weakening results from the at least one of the longitudinal plates (Alema: front door cover) being assembled from two separate side piece sections connected with each other (Alema: front door cover).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Lundquist (GB 659,218).
Regarding Claim 1, Mori discloses a thermal insulation device (Fig 1) for thermal insulation of a metallic product in a rolling mill (Pg 1, Lines 1-3), comprising a support element (Fig 4b) (2), on which a number of thermal insulation elements (16) are arranged, said support element (2) adapted for suspension of the thermal insulation elements (16) above the metallic product (Fig 4b shows the insulation elements suspended above), characterized in that at least one of the thermal insulation elements is formed by multiple side parts (Fig 5b) (Frame of container 16), which enclose within themselves a circumferentially closed accommodating space for a thermal insulation material (13), wherein at least two of the side parts (Lid 20 and the vertical wall portions of container 16) on their adjoining side areas are connected by a welded connection (Pg 3, Lines 7-10 describe the top lid 20, being fixed by welding once insulation material is placed inside).

However, in the same field of endeavor, Lundquist teaches of a container (Fig 1) having a lid (4) connected with a side wall (2) where the connection is adapted for pivoting of the lid in relation to the side wall for the purpose of allowing the lid to be open and closed for repeat access to the inside.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of a lid with a pivoting connection, as taught by Lundquist, instead of the welded connection of Mori to improve the container. The pivoting connection allows the user repeat access to the inside of the container when insulation needs to be replaced, as opposed to the permanently closed welded connection (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 4, Lundquist further teaches the connection is formed by a spiral-shaped wire (3), which is threaded into boreholes that are made along the adjoining side areas (Pg 1, Lines 67-70). 
Allowable Subject Matter
Claim 22
See office action dated 1/11/2021 for reasons for indicating allowable subject matter in claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725